DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a method for protecting an X-ray source comprising: a liquid jet generator configured to form a liquid jet moving along a flow axis; an electron source configured to provide an electron beam interacting with the liquid jet to generate X-ray radiation; a monitoring arrangement configured to monitor, directly or indirectly, a quality measure indicating a performance of the liquid jet; wherein the quality measure comprises at least one of 
a shape of the liquid jet; 
a width of the liquid jet; 
a speed of the liquid jet along the flow axis; 
a pressure within the liquid jet generator; and 
a movement of the liquid jet perpendicular to the flow axis; 
a processing unit operatively connected to the liquid jet generator, the electron source, and the monitoring arrangement;
wherein the method comprises, by means of the processing unit: 
generating the liquid jet; monitoring the quality measure; 
identifying a malperformance of the liquid jet if the quality measure exceeds a quality measure threshold; and 
if said malperformance is identified, causing the X-ray source to enter a safe mode for protecting the X-ray source.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Takman (EP 3385976 A1), who teaches a system for protecting an x-ray source comprising generating a liquid jet moving along a flow axis, monitoring a quality measure by measuring a number of particles present in the chamber, identifying a malperformance of the liquid jet if the number of particles measured exceeds a predetermined limit, and if the malperformance is identified, causing controller to change intensity of the electron beam or temperature of the jet; however Takman fails to teach that the quality measure is at least one of a shape of the liquid jet, a width of the liquid jet, a speed of the liquid jet along the flow axis, a pressure within the liquid jet generator, and a movement of the liquid jet perpendicular to the flow axis. 
Furthermore, Bykanov (US 2007/0001130) teaches an EVU light system comprising a liquid jet and a sensor for monitoring displacement/vibration of the liquid capillary tube; however Bykanov fails to further teach that the system identifies a malperformance of the liquid jet if the quality measure exceeds a quality measure threshold, nor that if said malperformance is identified, causing the system to enter a safe mode for protecting the system.
The primary reason for allowance of the claims is the combination of the method’s liquid jet generator configured to form a liquid jet moving along a flow axis, the electron source configured to provide an electron beam interacting with the liquid jet to generate X-ray radiation, the monitoring arrangement configured to monitor, directly or indirectly, the quality measure indicating a performance of the liquid jet; wherein the quality measure comprises at least one of a shape of the liquid jet, a width of the liquid jet, a speed of the liquid jet along the flow axis, a pressure within the liquid jet generator, and a movement of the liquid jet perpendicular to the flow axis; the processing unit operatively connected to the liquid jet generator, the electron source, and the monitoring arrangement; wherein the method comprises, by means of the processing unit: generating the liquid jet; monitoring the quality measure, identifying a malperformance of the liquid jet if the quality measure exceeds a quality measure threshold, and if said malperformance is identified, causing the X-ray source to enter a safe mode for protecting the X-ray source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881